      Case 2:20-cv-00632-KJM-AC Document 27 Filed 04/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHET PRUITT,                                       No. 2:20-cv-0632 KJM AC P
12                        Plaintiff,
13            v.                                         ORDER
14    MANJULA BOBBALA, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding through counsel, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On November 9, 2020, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. ECF No. 7. Plaintiff has filed

23   objections to the findings and recommendations. ECF No. 13.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                         1
     Case 2:20-cv-00632-KJM-AC Document 27 Filed 04/01/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed November 9, 2020, ECF No. 7, are adopted in
 3   full;
 4           2. Defendant State Compensation Insurance Fund is dismissed from this action;
 5           3. Claims Two through Five are dismissed without prejudice; and
 6           4. Claim One, the Eighth Amendment claim, shall proceed against the remaining
 7   defendants.
 8   DATED: March 31, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
